Citation Nr: 0012848	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  95-02 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania 


THE ISSUES

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

Entitlement to an increased evaluation for residuals of 
subtotal gastrectomy for duodenal ulcer, currently rated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1942 to December 
1945, including service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania, that 
denied increased evaluations for PTSD and for residuals of 
subtotal gastrectomy for duodenal ulcer (gastrointestinal 
disability), evaluated as 30 percent and 20 percent 
disabling, respectively.  The veteran timely appealed these 
determinations to the Board.

In a May 1997 statement, the veteran asserted that he 
suffered from an irregular heartbeat due to his service-
connected PTSD.  To date, this claim has not been considered 
and it is referred to the RO&IC for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's PTSD is manifested primarily by frequent 
nightmares; flashbacks; chronic sleep impairment; intrusive 
thoughts; irritability; impaired concentration and impulse 
control, with periods of violent behavior; anxiety; frequent 
panic attacks; hypervigilance; and avoidance, resulting in 
considerable impairment in his ability to establish and 
maintain effective or favorable relationships and 
considerable industrial impairment.

3.  The residuals of subtotal gastrectomy for duodenal ulcer 
are manifested primarily by mild infrequent epigastric 
distress, including some reflux and weight loss; however, 
epigastric distress with circulatory symptoms after meals 
with diarrhea and moderate weight loss that produce moderate 
impairment have not been shown.  


CONCLUSIONS OF LAW

1.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for a 50 percent evaluation for PTSD have 
been met.  38 U.S.C.A.  §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.102, 3.321, 4.7, 4.125, 4.130, 4.132, Diagnostic Code 
9411 (1996, 1999).

2.  The criteria for a rating in excess of 20 percent for 
residuals of subtotal gastrectomy for duodenal ulcer are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.7, 4.114, Diagnostic Codes 7306, 7308, 7346 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

The veteran had active service from October 1942 to December 
1945.

Service medical records show that the veteran was treated for 
a duodenal ulcer.  A February 1946 RO&IC rating decision 
granted service connection for duodenal ulcers and assigned a 
10 percent rating, effective from December 1945.

A January 1952 RO&IC rating decision increased the evaluation 
for the duodenal ulcers from 10 to 100 percent, effective 
from December 4 to 11, 1951, based on treatment for this 
condition during a period of VA hospitalization from November 
to December 1951; and then rated the duodenal ulcers as 
20 percent disabling, effective from December 12, 1951.

During a period of VA hospitalization from January to March 
1957, the veteran underwent subtotal gastrectomy for his 
duodenal ulcer.  An April 1957 RO&IC rating decision 
increased the evaluation for residuals of subtotal 
gastrectomy for duodenal ulcer from 20 to 100 percent, 
effective from January 23 to June 4, 1957; then rated this 
condition as 60 percent disabling, effective from June 5, 
1957.

A March 1958 RO&IC rating decision decreased the evaluation 
for the residuals of subtotal gastrectomy for duodenal ulcer 
from 60 to 40 percent, effective from May 1958; and a 
September 1962 RO&IC rating decision decreased the evaluation 
for this condition from 40 to 20 percent, effective from 
November 1962.  The 20 percent rating has remained unchanged 
since that time and is protected.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 3.951(b).

An August 1991 RO rating decision granted service connection 
for PTSD.  A 30 percent evaluation was assigned for this 
disorder, effective from November 1990.  The 30 percent 
rating has remained unchanged at the time the veteran filed 
his current increased rating claim.

VA medical reports, dated from November 1990 to March 1999, 
reflect that the veteran was seen on a regular basis for the 
complaints and treatment of various disorders, including his 
service-connected PTSD and gastrointestinal disability.  With 
respect to the former disorder, the outpatient treatment 
records show that he was placed on a regimen of psychiatric 
medications.  The entries indicate, however, that despite 
treating the disability with these medications and regularly 
attending therapy and counseling sessions, he suffered from 
frequent nightmares; flashbacks; chronic sleep impairment; 
intrusive thoughts; irritability; impaired impulse control; 
anxiety; frequent panic attacks; hypervigilance; and 
avoidance behavior.  With respect to his service-connected 
gastrointestinal disability, the outpatient treatment records 
reflect that he treated the disability with the prescribed 
medications received regular and was noted to suffer from 
chronic epigastric and some loss of weight.  The Board 
observes, however, that a March 1999 entry indicates that the 
veteran had gained five pounds, and the examiner's assessment 
was "weight loss improved!!!"

A summary of the veteran's VA hospitalization in June 1993 
shows that he had been admitted to an outside hospital with a 
rapid heartbeat.  He was asymptomatic at the time of this 
hospitalization.  The diagnoses on the report of this 
hospitalization were depression for 2 years; ulcer, status 
post Billroth II in 1957; herniated disc status post surgical 
correction in 1970; bilateral inguinal hernia; polyps in 
nose; right vocal cord with cancer and chronic inflammation; 
recovering alcoholic 9 years; and alcohol thyroid disease, 
status post iodine treatment.  His medications at discharge 
were Lorazepam, Doxepin, Maalox, and Zantac.

A statement from the veteran's wife, received in 1996, is to 
the effect that the veteran had worsening symptoms of PTSD.  
In particular, she described his nightmares relating to his 
World War II experiences as "terrible" and reported that he 
was extremely irritable at times and that he avoided social 
interaction.  With respect to his gastrointestinal 
disability, his spouse stated that it was productive of an 
eighteen to twenty pound loss of weight.

A VA CT (computed tomography) of the veteran's stomach in 
August 1996 revealed a minimally dilated common duct and 
pancreatic duct in the region of the ampulla associated with 
solitary gallbladder calculus.

The veteran underwent a VA psychiatric examination in October 
1996.  During the examination, the veteran reported that he 
suffered from daily nightmares and intrusive thoughts, 
chronic sleep impairment, irritability, impatience, a sense 
of a foreshortened future, an exaggerated startle response, 
and extreme irritability.  He also indicated that he sought 
to avoid social interaction, and to this end, he indicated 
that he reduced his work schedule so as to avoid people.  The 
examiner stated that the veteran was hypervigilant.  In 
addition, she reported that the veteran's concentration was 
impaired.  Further, the examiner described his mood and 
affect as depressed and tense.  His mental content was 
notable for thoughts of death, but no suicidal, homicidal or 
assaultive ideation was shown.  The diagnosis was PTSD, and 
the examiner estimated his Global Assessment of Functioning 
(GAF) Scale score to be 58.

The veteran underwent a VA gastrointestinal examination in 
November 1996.  During the examination, he complained of 
having chronic epigastric pain that was associated with 
occasional heartburn, as well as of having indigestion that 
occurred after eating certain types of food, mainly spicy 
foods.  In addition, he denied a history of diarrhea.  The 
examination revealed that the veteran had mild epigastric 
discomfort and that his weight was 135 pounds.  Further, the 
examiner indicated that his abdominal was normal active bowel 
sounds and that his abdomen was soft.  The diagnosis was 
history of subtotal gastrectomy with evidence of bile reflux.  
Subsequent to offering his diagnosis, the examiner indicated 
that the veteran might suffer from bile gastritis, and 
recommended that he continue treating the service-connected 
disability with Carafate.

The veteran underwent a VA psychiatric examination in March 
1997.  During the examination, the veteran complained of 
suffering from depression, impaired concentration, 
significant and chronic sleep impairment, as well as a 
worsening of his nightmares and intrusive recollections.  The 
examiner described the veteran's affect as "blunted," and 
commented that he appeared "sad."  In addition, he reported 
that the disability was productive of chronic sleep 
impairment and that it interfered with the veteran's ability 
to concentrate.  The examiner also stated that, as a result 
of his PTSD, the veteran was irritable and hypervigilant, and 
characterized him as depressed and withdrawn.  Further, he 
indicated that the veteran had been cooperative during the 
interview and opined that he did not appear to be 
exaggerating his symptoms.  The Axis I diagnoses were major 
depressive disorder, moderate; and PTSD, mild to moderate.  
In addition, subsequent to offering his diagnosis, the 
examiner estimated the veteran's GAF score to be 60.  In 
doing so, the examiner indicated that the veteran was 
suffering from a major depressive episode and that it was 
difficult to differentiate the criteria of his two 
psychiatric diagnoses.  

In addition, in response to the RO&IC's request, in May 1997, 
the March 1997 examiner conducted a supplemental examination 
of the veteran in an effort to determine whether his 
depression was secondary to the PTSD.  On mental status 
examination, he appeared to be in a moderate degree of 
distress regarding anxiety and depression.  His mood was 
depressed.  His affect was depressed and constricted.  He 
acknowledged past suicidal thoughts, but there was no active 
thought to harm himself.  He denied any homicidal thoughts.  
His thought content was free of obsessions, compulsions or 
psychotic symptoms.  His thought process was generally clear, 
coherent, and goal directed.  The Axis I diagnoses were major 
depressive disorder, moderate to severe, without psychotic 
symptoms; and PTSD, mild to moderate.  The Axis IV diagnoses 
were financial stressors and family related stressors.  The 
examiner estimated his GAF score was currently 50 to 60.  In 
addition, he opined that the worsening in the veteran's 
overall condition did not appear to be related to his PTSD, 
but rather his functioning and symptomatology seemed to be 
related to a major depressive disorder that was "not a 
reflection of his underlying post-traumatic stress 
disorder."

The veteran underwent VA examinations in April 1999.  At an 
examination of his gastrointestinal (GI) system, he gave a 
history of recurrent epigastric pain aggravated by certain 
foods and relieved by eating on and off for years.  He denied 
any gastrointestinal bleeding or weight loss.  He reported 
being free of pain since surgery in 1957, and that he had no 
symptoms of dumping and no evidence of gastrointestinal 
bleeding.  He reported regaining weight after the surgery, 
but losing it when his thyroid became over-active and treated 
with radioactive iodine.  A history of bowel gastritis that 
was controlled with Ranitidine was reported.  There was a 
well-healed midline abdominal incision with a metal suture 
palpable beneath the subcutaneous tissue above the umbilicus.  
The impressions were status post subtotal gastrectomy four 
duodenal ulcer and pain; history of weight loss in the past 
several months of unknown cause, and history of gastritis and 
bile reflux.

At a VA psychiatric examination in April 1999, the veteran 
reported being employed part time; the veteran said that he 
worked as a night watchman.  He also stated that he did 
repair work in apartments.  In addition, the veteran 
indicated that he helped people out, either for free or for a 
small amount of money, by performing electrical work or 
plumbing.  During the examination, the veteran indicated 
that, despite continuing to treat his PTSD with the 
prescribed psychiatric medications, he felt increasingly 
anxious; in this regard, he reported suffering from 
overwhelming stress at least 50 percent of every day.  The 
examiner indicated that the veteran was casually dressed and 
adequately groomed.  In addition, the examination revealed 
that the veteran had recurrent and distressful recollections 
of his World War II experiences.  The physician further 
reported that the veteran's PTSD was productive of recurrent 
and distressful nightmares and intrusive thoughts.  The 
examiner also reported that the veteran's PTSD symptomatology 
included avoiding social interaction.  In addition, he stated 
that the veteran was quite angry and irritable much of the 
time, and that his concentration was "quite impaired."  The 
examiner also noted that the veteran reported suffering from 
frequent panic attacks and that he stated that he was very 
intense and apprehensive in the context of loud noises.  In 
this regard, the mental status examination disclosed that he 
appeared anxious.  The examiner said that the veteran was 
generally alert and oriented throughout the interview.  The 
examiner further indicated the veteran stated that he 
continued to suffer from hypervigilance and an exaggerated 
startle response but that he denied having suicidal or 
homicidal ideation.  In addition, he characterized the 
veteran's judgment and insight as good and stated that he did 
not have memory disturbances.  Significantly, the physician 
opined that the veteran was a reliable historian and stated 
that, in his opinion, the veteran had answered his questions 
"openly, honestly, and without any evidence of fabricating 
or exaggerating his symptoms."  He also described the 
veteran as very reliable.  He diagnosed the veteran as having 
PTSD and estimated that his GAF was approximately 50 to 60.  

B.  Legal Analysis

The veteran's claims for increased evaluations for PTSD and 
residuals of subtotal gastrectomy for duodenal ulcer are well 
grounded, meaning they are plausible.  The Board finds that 
all relevant evidence has been obtained with regard to the 
claims and that no further assistance to the veteran is 
required to comply with VA's duty to assist him.  38 U.S.C.A. 
§ 5107(a) (West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A.  PTSD

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities, to 
include PTSD.  61 Fed. Reg. 52,695 (1996).  Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
applies, absent congressional or Secretarial intent to the 
contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  As 
such, VA must consider the PTSD claim pursuant under the 
former criteria up to November 7, 1996, and, thereafter, 
under both the former and revised criteria, applying 
whichever is more favorable to the veteran.  See DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  Under the former criteria, a 30 
percent evaluation required that the PTSD be productive of 
definite impairment of social and industrial adaptability.  
The term "definite" has been defined as "distinct, 
unambiguous, and moderately large in degree," representing a 
degree of social and industrial inadaptability that was 
"more than moderate but less than rather large."  O.G.C. 
Prec. 9-93 (Nov. 9, 1993); see also Hood v. Brown, 4 Vet. 
App. 301 (1993).

A 50 percent evaluation was assigned where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and where the 
reliability, flexibility, and efficiency levels were so 
reduced by reason of psychoneurotic symptoms as to result in 
considerable industrial impairment.  

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  

Under the revised criteria, a 30 percent evaluation is 
warranted when the disorder is productive of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, panic 
attacks on no more than a weekly basis, chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g. retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 evaluation is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Following a review of the record, the Board finds that the 
veteran's PTSD warrants an increased rating, to 50 percent, 
under the former criteria.  In reaching this determination, 
the Board finds that, despite treating the disability with 
the prescribed psychiatric medications as well as regularly 
attending counseling session, the veteran's PTSD results in 
considerable social and industrial impairment.  Indeed, 
consistent with the various symptoms attributable to his PTSD 
noted above, VA examiners have estimated that his GAF score 
was between 50 and 60.  According to the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition, (DSM-
IV) a GAF score of between 51 and 60 represents psychiatric 
symptomatology that that is productive of moderate social and 
industrial impairment.  However, a GAF score of 50 indicates 
that the veteran has serious psychiatric symptoms.  

An evaluation in excess of 50 percent, however, under the 
former regulations, or since the November 7, 1996, under the 
revised regulations, is not warranted.  In making this 
finding, the Board observes that the evidence shows that the 
veteran is working on a part-time basis and that he has a 
good relationship with his wife.  As such, the Board 
concludes that under the former regulations, the evidence 
does not reflect a disability picture that is consistent with 
severe impairment in his ability to establish and maintain 
effective or favorable relationship or that he exhibits 
severe impairment in his ability to obtain or retain 
employment.

Moreover, evaluating the disability under the revised 
regulations, the evidence does not show that the disability 
is productive of suicidal ideation or obsessional rituals; 
indeed, he has denied having any current suicidal thoughts.  
Further, although the evidence indicates that he suffers from 
recurrent and disturbing nightmares, intrusive thoughts and 
frequent panic attacks, symptoms that support the increase of 
the evaluation for this disability to 50 percent, they do not 
indicate that the veteran suffers from near continuous panic 
or depression.  In addition, the evidence shows that he is 
able to function independently, and the April 1999 VA 
psychiatric examination report reflects that the physician 
described his appearance as well groomed.  Accordingly, an 
evaluation in excess of 50 percent, under either the former 
or the revised regulations, is not warranted.

B.  Gastrointestinal disability

The veteran's service-connected gastrointestinal disability 
is currently rated as 20 disabling under Diagnostic Code 
7308.  Pursuant to that code, a 20 percent evaluation is 
warranted for mild postgastrectomy syndrome with infrequent 
episodes of epigastric distress with characteristic mild 
circulatory symptoms or with continuous mild manifestations.  
A 40 percent evaluation requires a moderate postgastrectomy 
syndrome with episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals, 
diarrhea, and weight loss.  A 60 percent evaluation requires 
a severe postgastrectomy syndrome associated with nausea, 
sweating, circulatory disturbance after meals, diarrhea, 
hypoglycemic symptoms, and weight loss with malnutrition and 
anemia.  38 C.F.R. § 4.114, Code 7308.  

Following a careful review of the medical evidence, the Board 
concludes that entitlement to an increased rating is not 
warranted.  In reaching this conclusion, the Board notes that 
the medical evidence is equivocal regarding whether his 
weight loss is properly considered a symptom of his service-
connected gastrointestinal disability.  However, even 
considering that symptom is attributable to the service-
connected disability, an increased rating is not warranted; 
in any event, as reflected by the March 1999 VA outpatient 
treatment record entry, this symptom may be resolving.  

The medical evidence indicates that the veteran treats the 
residuals of subtotal gastrectomy for duodenal ulcer with 
medication and that he has mild infrequent periods of 
epigastric distress that are worse after eating certain 
foods, but the overall medical evidence, including the report 
of his recent VA gastrointestinal examination in 1999, 
indicates that he is pain free and without diarrhea or other 
symptoms indicative of more than mild impairment.  The 
medical evidence does not indicate the presence epigastric 
distress with circulatory symptoms after meals with diarrhea 
and weight loss indicative of post gastrectomy syndrome 
productive of moderate impairment.  Moreover, the other 
evidence of record, including his statements and that 
submitted by his spouse, establishes the residuals of 
subtotal gastrectomy for duodenal ulcer are manifested 
primarily by mild infrequent epigastric distress that warrant 
no more than the protected 20 percent evaluation under 
diagnostic code 7308 warrants.  Accordingly, the 
preponderance of the evidence is against the claim for 
increased schedular evaluation for this condition, and the 
claim is denied.

III.  Extra-schedular Consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is no showing that either of the 
disabilities under consideration reflects so exceptional or 
so unusual a disability picture as to warrant the assignment 
of higher evaluations than those assigned herein on an extra-
schedular basis.  See 38 C.F.R. § 3.321.  There is no showing 
that either disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) or frequent periods of hospitalization, 
and neither disability has otherwise been required to render 
impractical the application of the regular schedular 
standards.  In the absence of evidence of such factors, the 
Board is not required to remand either of the claims to the 
RO&IC for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 50 percent rating for PTSD is granted.

An increased evaluation for residuals of subtotal gastrectomy 
for duodenal ulcer is denied.



		
	STEVEN D. REISS
	Acting Member, Board of Veterans' Appeals



 

